DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed December 3, 2021. In virtue of this communication, claims 1-3, 7-11, 14 and 18-27 are currently patentable. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Young et al (US 10942564 B2) in view of Dillion (US 9442564 B1) discloses analysis of images captured by the gaze tracking sensor 265, when considered alone, provides for a gaze direction of the user relative to the HMD 102. However, when considered in combination with the tracked location and orientation of the HMD 102, a real-world gaze direction of the user may also be determined, as the location and orientation of the HMD 102 is synonymous with the location and orientation of the user's head. That is, the real-world gaze direction of the user can be determined from tracking the positional movements of the user's eyes and tracking the location and orientation of the HMD 102. When a view of a virtual environment is rendered on the HMD 102, the real-world gaze direction of the user can be applied to determine a virtual world gaze direction of the user in the virtual environment. The prior art does not disclosed the amended claims.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/NELSON M ROSARIO/            Primary Examiner, Art Unit 2624